 1
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                             EASTERN DIVISION
11
                                     )
12   UNITED STATES OF AMERICA,       ) NO. EDCV 17-1030-MWF (RAOx)
                                     )
13             Plaintiff,            )
                                     ) AMENDED CONSENT JUDGMENT OF
14        vs.                        ) FORFEITURE
                                     )
15
     VACANT LAND LOCATED IN ONTARIO, )
     CALIFORNIA,                     )
16                                   )
                                     )
17             Defendant.            )
                                     )
18                                   )
     THE HARRIS GROUP II, LP,        )
19                                   )
                                     )
20             Titleholder.          )
                                     )
21                                   )
                                     )
22                                   )
23
24        In consideration of the parties’ Stipulation to Amend the
25   Consent Judgment of Forfeiture, and, GOOD CAUSE appearing
26   therefore, IT IS HEREBY ORDERED:
27
28

                                        1
 1        The request to amend the consent judgment of forfeiture is
 2   GRANTED.   The consent judgment of forfeiture is hereby amended
 3   to reflect the correct legal description of the defendant real
 4   property, more fully described as follows:
 5        Parcel 1:
 6        Parcel 4 of parcel map No. 14738-1, in the City of Ontario,
          County of San Bernardino, State of California, as per map
 7        on file in Book 186, pages 34 through 37 of parcel maps, in
          the office of the county recorder of said county, excepting
 8        the following described portion of said parcel 4;
 9
          Beginning at a point on the westerly boundary of said
10        parcel 4 that bears south 00 degrees 25’52’ west,
          83.00 feet from the northwesterly corner of said
11        parcel 4:

12        Thence south 89’34’08’ east, parallel with the
          northerly boundary of said parcel 4, a distance of
13        7.22 feet;
14        Thence south 21’56’52’ east 171.23 feet to an
          intersection with said westerly boundary;
15
          Thence north 36’14’14’ west along westerly boundary,
16        46.67 feet to an angle point therein;
17        Thence continuing along said westerly boundary, north
18        22’11’28’ west, 115.80 feet to an angle point therein:

19        Thence continuing along said westerly boundary, north
          00’25’52’ east, 14.01 feet to the point of beginning;
20
          Together with the east 10.50 feet of the north 83.00
21        feet of parcel 3 of said parcel map No. 14738-1.

22        Said land is described above pursuant to lot line
          adjustment No. LL-99-22 recorded November 19, 1999 as
23        instrument No. 478585, of official records.
24        Parcel 2:
25        Non-exclusive reciprocal easements for ingress,
          egress, and access by and for vehicular and pedestrian
26        traffic, utility lines and drainage as defined and
          created in that certain declaration of covenants,
27        conditions, restrictions and reciprocal easements
28

                                      2
          recorded December 2, 1998, as instrument No.
 1        19980513450.
 2        Parcel 3:
 3        A non-exclusive reciprocal easement for vehicular and
 4        pedestrian access, ingress and egress, as defined and
          created in that certain reciprocal easement agreement
 5        recorded December 2, 1998 as instrument No.
          19980513446 of official records.
 6
          Parcel 4:
 7
          Parcel A of parcel map No. 14738-1, in the City of
 8        Ontario, County of San Bernardino, State of
          California, as per map on file in book 186, pages 34
 9        through 37, of parcel maps, in the office of the
          county recorder of said county.
10
11   The Assessor Parcel Numbers 0238-041-22 and 0238-041-28 are
12   correct.
13
14   DATED: October 2, 2018    ____________________________________
                               ___
                                ___
                                __ __
                                    ____
                                       _
                                       ___
                                         _ __
                                           _ _____
                                                 _________
                                                   __
                                                   __     __
                                                           __
                                                            ____
                                                               ___
                                                                _ ____
                                                                     ___
                                                                     __ ___
                                                                          _
                                THE
                                THE HONORABLE
                                      H NORABL
                                      HO       LE MICHAEL
                                              BL        L W. FITZGERALD
                                                               FIT
                                                                 I ZGERALLD
15
                                UNITED STATES TES DISTRICT
                                          STATE           T JUDGE
                                                             JUD
                                                              UDG
                                                              UDGE
16
17   Prepared by:
18
     NICOLA T. HANNA
19   United States Attorney
     LAWRENCE S. MIDDLETON
20   Assistant United States Attorney
     Chief, Criminal Division
21
     STEVEN R. WELK
22   Assistant United States Attorney
     Chief, Asset Forfeiture Section
23
      /s/ Jonathan Galatzan
24
     JONATHAN GALATZAN
25
     Assistant United States Attorney
26   Asset Forfeiture Section
27
28

                                        3
